Citation Nr: 1452599	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-18 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to March 11, 2010 for the grant of entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to an effective date prior to March 11, 2010 for the grant of entitlement to service connection for tinnitus.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1982 to October 1983.  

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted entitled to service connection for tinnitus (with a 10 percent rating) and a bilateral hearing loss disability (with a noncompensable rating), with an effective date of March 11, 2010.  

The Veteran testified at an August 2012 hearing before the undersigned Veterans Law Judge (VLJ) in Pittsburgh, Pennsylvania.  A transcript of the hearing is of record.

Subsequent to the Statement of the Case issued in May 2012, additional evidence was received, specifically records relating to a lack of VA treatment records.  At the August 2012 Board hearing, the Veteran and his representative waived jurisdiction over any potential VA treatment records obtained and the Board therefore can review this evidence in the first instance.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  


FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service connection for defective hearing, claimed as "hearing problem", was denied in a December 1985 Board decision.  The Veteran was notified of this decision.

2.  Following the December 1985 Board decision, March 11, 2010 is the earliest date that VA next received a communication from the Veteran indicating intent to apply for entitlement to service connection for a hearing loss disability.   

3.  A March 18, 1985 statement by the Veteran on a VA Form 9 was an informal claim for entitlement to service connection for tinnitus.  This was the earliest date that VA received a communication from the Veteran evidencing a belief in entitlement to service connection for tinnitus.    


CONCLUSIONS OF LAW

1.  The December 1985 Board decision denying the Veteran's claim for entitlement to service connection for defective hearing, claimed as "hearing problem", is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1985).  

2.  The requirements for an effective date prior to March 11, 2010 for the grant of entitlement to service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2014).  

3.  The criteria for an effective date of March 18, 1985, but no earlier, for the grant of entitlement to service connection for tinnitus is met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist   

VA has a duty to notify and duty to assist a Veteran in the claims process.  

The Veteran's claims for entitlement to an earlier effective date for the grant of entitlement to service connection for a bilateral hearing loss disability and tinnitus arise from his disagreement with the effective date assigned following the grant of entitlement to service connection.  Once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  With respect to the duty to assist, the Board finds that this has been fulfilled.  The outcome of this appeal turns on the date a claim for entitlement to service connection was filed and all pertinent procedural documents are of record.  

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing and asked questions regarding the Veteran's contentions.  Moreover, neither the Veteran or his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014), nor has either identified any prejudice in the conduct of the Board hearing.

II.  Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A.  § 5110 (West 2014) and 38 C.F.R. § 3.400 (2014).  38 U.S.C.A. § 5110(a) (West 2014) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Similarly, 38 C.F.R. § 3.400(b)(2) (2014) provides that for disability compensation for direct service connection, the effective date is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  With regard to reopened claims after final disallowance, the effective date of an award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2014).  

A "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  

With regard to informal claims, "[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA]... may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (2014).  Additionally, 

[u]pon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.  

If VA does not forward to the Veteran an application, then the one year period does not begin to run and the proper effective date is the date of the informal claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992).

III. Analysis 

Bilateral Hearing Loss Disability

A December 1985 Board decision denied the Veteran's claim for entitlement to service connection for defective hearing.  On a November 1983 VA Form 21-526 (Veteran's Application for Compensation or Pension), the Veteran had noted a disability of "hearing problem."  The Veteran was notified of this Board decision and it became final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1985).  One way to overcome the finality of a decision is to request revision of the decision based on clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  In this case, the record does not reflect that a CUE motion has been filed with the Board as to the December 1985 Board decision.
Between December 1985 and March 11, 2010, the only communication of record from the Veteran related to education benefits.  A claim received on March 11, 2010 requested service connection for a disability of left ear hearing.  A March 2011 rating decision granted entitlement to service connection for a bilateral hearing loss disability (with a noncompensable rating) and established an effective date of March 11, 2010.  

In this case, because the Veteran's claim for entitlement to service connection for hearing problems was initially denied in a final December 1985 Board decision, the earliest effective date that can be assigned is the date of receipt of the new claim.  The Veteran's new claim was filed on March 11, 2010.  Accordingly, March 11, 2010 is the earliest effective date that can be assigned for the grant of entitlement to service connection for a bilateral hearing loss disability.

The Board has considered the Veteran and his representative's contentions, which appear to essentially be that he has had a bilateral hearing loss disability since service and that he previously filed a claim in November 1983, which was within a year of his separation from service.  See January 2012 Notice of Disagreement (NOD), January 2012 Veteran Statement, July 2012 VA Form 9 (Appeal to Board of Veterans' Appeals), July 2012 Representative's Statement, August 2012 Board Hearing Transcript.  With respect to these contentions that the effective date for the grant of entitlement to service connection for a bilateral hearing loss disability should be either when he left service (in October 1983) or the date of his initial claim (in November 1983), as discussed above, the regulations regarding effective dates are clear.  For a grant of entitlement to service connection for a reopened claim after final disallowance, the appropriate effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  In this case, the Veteran's new claim was received on March 11, 2010, which is therefore the earliest possible effective date, irrespective of when the Veteran may have had a bilateral hearing loss disability.  While the Veteran's November 1983 claim was filed within a year of separation from service (in October 1983), as the Veteran's claim was denied in the December 1985 Board decision, the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later, and 38 C.F.R. § 3.400(b)(2) (2014) (which does provide that for disability compensation for direct service connection, the effective date is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service.") is not applicable.  

Additionally, at the August 2012 Board hearing, the Veteran's representative referenced possible VA treatment for the Veteran prior to the March 11, 2010 filing of the Veteran's claim.  The Veteran's representative asked for VA treatment records from January 2009 to March 2010 from the Highland Drive VA Medical Center to be pulled and the Veteran and his representative waived regional office jurisdiction of those records.  The Veteran's representative referenced 38 C.F.R.     § 3.157 (2014) with respect to these potential records, which provides that once a formal claim for compensation has been allowed, receipt of a "[r]eport of examination or hospitalization by [VA]" will be an accepted as an informal claim.  A note in the claims file indicated that there were no VA treatment records for this time period from the Highland Drive VA Healthcare System, or any other VA Health Care System facilities.  A page listing "All Appointments" does not reflect any appointments in the referenced time period.  As there were no records of VA examination or hospitalization, 38 C.F.R. § 3.157 (2014) is not applicable and any further discussion is not required.  Moreover, 38 C.F.R. § 3.157(b) is not applicable as such regulation applies only to a distinct group of claims where service connection has already been established for the relevant disability.  See LaLonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim); see also MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006) (VA medical record will only be considered an informal claim for increase in disability benefits if service connection has already been established for the disability).

In sum, there is no legal basis for entitlement to an effective date earlier than March 11, 2010 for the grant of entitlement to service connection for a bilateral hearing loss disability and the claim, therefore, must be denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2014).  



Tinnitus

With respect to the Veteran's claim for entitlement to an effective date prior to March 11, 2010 for the grant of entitlement to service connection for tinnitus, as noted above, a December 1985 Board decision denied a claim for entitlement to service connection for defective hearing.  On a November 1983 VA Form 21-526, the Veteran had noted a disability of "hearing problem."  In the Veteran's July 2012 Form 9, he stated that this November 1983 claim "for my hearing which was for tinitus [sic] also."  The Board, however, does not agree that the Veteran's claim for a "hearing problem" encompassed the separate condition of tinnitus, as tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring or clicking."  See Dorland's Illustrated Medical Dictionary 1930 (32nd ed. 2012).  As a result, the December 1985 Board decision denying a claim for entitlement to service connection for defective hearing, claimed as "hearing problem", did not deny a claim for entitlement to service connection for tinnitus.  

In connection with the November 1983 claim, the Veteran filed a VA Form 9, received March 18, 1985.  In this form, the Veteran stated that "I contend that the reoccurring extended exposure to that type of noise [his in-service noise exposure] has definitely caused a hearing loss and ringing in the ears."  The Veteran did not reference tinnitus or ringing of the ears in the November 1983 claim or in his December 1984 notice of disagreement.      

As referenced above, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  With regard to informal claims, "[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA]... may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R.  § 3.155(a) (2014).  VA is required, with respect to all pro se pleadings, to "give a sympathetic reading to the [V]eteran's filings by 'determin[ing] all potential claims raised by the evidence.'"  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In reviewing the Veteran's March 18, 1985 statement sympathetically, the Board finds that this statement was an informal claim for entitlement to service connection for tinnitus, as the Veteran, in writing, evidenced a belief in entitlement to a benefit by linking his in-service noise exposure to his current condition of ringing in the ears.  

No earlier effective date than March 18, 1985 is warranted for the grant of entitlement to service connection for tinnitus.  The Veteran separated from service in October 1983 and the March 18, 1985 statement was therefore not received within one year of his separation from service, so the Veteran is not entitled to an effective date the day following separation from service.  See 38 C.F.R.                   § 3.400(b)(2) (2014) (providing that for disability compensation for direct service connection, the effective date is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later").  Communication from the Veteran previous to the March 18, 1985 statement did not reference tinnitus or ringing in the ears and as such no claim, formal or informal, was filed.

The Board notes that in an April 1984 statement, the Veteran referenced seeing "a doctor at Va [sic] Hospital for my ear" and in the December 1984 NOD referenced seeing "an ear doctor at the veterans [sic] Hospital, and he said my hearing[] was in very bad shape."  In the March 18, 1985 Form 9, the Veteran referenced treatment at a base hospital "with complaints of ringing in the ears" and that he was "not certain these records are on record."  The only VA treatment record from this time period is a March 1984 statement that the Veteran was seen in a primary care clinic, examined, and referred for audiology.  As such, while there may be outstanding VA treatment records, even if this was the case, this would not impact the effective date of the Veteran's grant of entitlement to service connection for tinnitus because "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  Even if any potentially outstanding medical records related to tinnitus, the effective date for disability compensation for direct service connection (if a claim is not received within one year after separation from service) is the date of receipt of claim or date entitlement arose, whichever is later and not the date of medical evidence.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (stating that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.").  

Additionally, as to the Veteran's contention that he has had tinnitus since service and is thus entitled to an earlier effective date (either from his initial claim in November 1983 or when left service in October 1983), the effective date for disability compensation for direct service connection (if a claim is not received within one year after separation from service) is the date of receipt of claim or date entitlement arose, whichever is later.  In this case, the Veteran's informal claim was received on March 18, 1985, which is therefore the earliest possible effective date, irrespective of when the Veteran may have had tinnitus.   

In sum, the March 18, 1985 statement from the Veteran is considered an informal claim for entitlement to service connection for tinnitus and thus the proper effective date is the date of the informal claim.  38 C.F.R. § 3.155(a) (2014); see Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992).  As such, entitlement to an effective date of March 18, 1985, but no earlier, for the grant of entitlement to service connection for tinnitus is granted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2014).  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date prior to March 11, 2010 for the grant of entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to an effective date of March 18, 1985, but no earlier, for the grant of entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing monetary benefits.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


